FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM T. WEBSTER,                              No. 12-16088

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02433-JCM-
                                                 VCF
  v.

DEPARTMENT OF VETERANS                           MEMORANDUM*
AFFAIRS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       William T. Webster appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from his removal

from transitional housing. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the imposition of discovery sanctions. Conn.

Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir.

2007). We affirm.

      The district court did not abuse its discretion by imposing terminating

sanctions under Fed. R. Civ. P. 37(b)(2) on the basis of Webster’s willful

violations of the court’s discovery orders that prevented defendants from

conducting meaningful discovery. See Conn. Gen. Life Ins. Co., 482 F.3d at 1096-

97 (discussing factors for evaluating terminating sanctions, and noting that

terminating sanctions may be appropriate “[w]here a party so damages the integrity

of the discovery process that there can never be assurance of proceeding on the true

facts” (citation and internal quotation marks omitted)).

      Webster’s contentions concerning the denial of his motion for partial

summary judgment are unsupported by the record. See Balvage v. Ryderwood

Improvement & Serv. Ass’n, Inc., 642 F.3d 765, 775 (9th Cir. 2011) (setting forth

standard of review).

      AFFIRMED.




                                          2                                     12-16088